


Exhibit 10.5

 

OMNIBUS AMENDMENT NO. 4

 

THIS OMNIBUS AMENDMENT NO. 4 (this “Amendment”), is dated July 27, 2009, and
relates to that certain Amended and Restated Receivables Sale and Servicing
Agreement, dated as of March 17, 2009 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Sale Agreement”), among the entities
party thereto as Originators (the “Originators”), GGRC Corp., a Delaware
corporation, as Buyer (in such capacity, the “Buyer”), and Georgia Gulf
Corporation, a Delaware corporation, as Servicer (in such capacity, the
“Servicer”) and (ii) that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of March 17, 2009 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Purchase Agreement” and
together with the Sale Agreement, the “Agreements” and each an “Agreement”),
among GGRC Corp., as Seller (in such capacity, the “Seller”), the “Purchasers”
party thereto (collectively, the “Purchasers”) and General Electric Capital
Corporation, as administrative agent (in such capacity, the “Administrative
Agent”), and is hereby made by the Originators, the Buyer, the Servicer, the
Seller, the Purchasers and the Administrative Agent.  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Sale Agreement or the Purchase Agreement, as applicable.

 

RECITALS:

 

WHEREAS, the Originators, the Buyer and the Servicer desire to amend the Sale
Agreement on the terms and conditions set forth herein; and

 

WHEREAS, the Seller, the Purchasers and the Administrative Agent desire to amend
the Purchase Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
agree as follows:

 

1.                                       Amendments to Purchase Agreement. 
Effective as of the “Amendment Effective Date” (as defined in Section 6 below),
the Purchase Agreement is hereby amended as follows:

 

(a)                                  Section 2.12(a) is hereby amended and
restated in its entirety as follows:

 

“(a) If a Purchaser becomes a Non-Funding Purchaser, then, so long as such
Purchaser remains a Non-Funding Purchaser in accordance with clause (b) below,
notwithstanding any other provisions of this Agreement, any amount paid by the
Seller for the account of such Non-Funding Purchaser under this Agreement
(whether on account of Capital Investment, Daily Yield, Fees, Breakage Costs,
indemnity payments or other amounts) will not be paid or distributed to such
Non-Funding Purchaser, but will, so long as such Purchaser is a Non-Funding
Purchaser, instead be retained by the Administrative Agent in a segregated
non-interest bearing account (the “Non-Funding Purchaser Account”), until the
Termination Date and will be applied by the Administrative Agent, to the fullest
extent permitted by law, to the making of payments from time to time in the
following order of priority (and the Non-Funding Purchaser shall have no claims
against the Seller, the Administrative Agent or any Purchaser for making such
redirected payments): first to the payment of amounts, if any, due and owing by
such Non-Funding Purchaser to the Administrative Agent under this Agreement,
together with interest thereon owing at the Index Rate; second to the payment of
Daily Yield due and payable to the Other Purchasers, ratably among them in
accordance with the amounts of such Daily Yield then due and payable to them;
third to the payment of fees then due and payable to the Other Purchasers,

 

--------------------------------------------------------------------------------


 

ratably among them in accordance with the amounts of such fees then due and
payable to them; fourth, if as of any Settlement Date the Capital Investment of
any Other Purchaser exceeds its Pro Rata Share (as determined without giving
effect to the proviso in the definition thereof) of the total Capital
Investments, to repay the Capital Investments of each such Other Purchaser in
the amount necessary to eliminate such excess, pro rata based on the Capital
Investments of the Other Purchasers; fifth, to make any other mandatory
reductions of Capital Investments of the Other Purchasers required under
Section 2.08, pro rata based on the Capital Investment of such Other Purchasers;
sixth to the ratable payment of other amounts then due and payable to the Other
Purchasers; and seventh to pay any Daily Yield, Capital Investment or other
amounts owing under this Agreement to such Non-Funding Purchaser in the order of
priority set forth in Section 2.08(b) hereof or as a court of competent
jurisdiction may otherwise direct; provided that funds shall be redirected from
the Non-Funding Purchaser Account to pay amounts owed under clauses second
through sixth solely after application of other funds on deposit in the Agent
Accounts and only to the extent that such other funds are insufficient to make
such payments.  Any funds redirected from the Non-Funding Purchaser Account to
make payments under clauses second through sixth above shall not be deemed to be
payment by the Seller for purposes of determining whether a Termination Event
has occurred and shall not discharge any obligations of the Seller to make such
payment.  To the extent that any Other Purchasers have been paid with amounts
redirected from the Non-Funding Purchaser Account, the Non-Funding Purchaser
shall, from and after payment in full of all interest, Capital Investment and
other amounts owed to the Other Purchaser, be subrogated to the rights of the
Other Purchasers to the extent of any such payments from the Non-Funding
Purchaser Account under clause seventh above.”

 

(b)                                 Schedule 8.01 is hereby amended and restated
in its entirety as “Schedule 8.01” attached hereto.

 

(c)                                  Section (a)(ii) of Annex 5.02(a) is hereby
amended to insert the following sentence at the end thereof:

 

“Notwithstanding anything in this Purchase Agreement or any other Related
Agreement to the contrary, if the Seller requests a Capital Purchase or notifies
the Administrative Agent of a reduction in Capital Investment in connection with
the delivery of a Weekly Report in accordance with the terms hereof, such Weekly
Report shall constitute a Capital Purchase Request or a Reduction Notice, as
applicable, for all purposes hereof (including, without limitation, for purposes
of Section 3.02 hereof.”

 

(d)                                 Section 12.07(c) is hereby amended by adding
the following to the end of such section:

 

“In addition, if any Purchaser is a Non-Funding Purchaser, at the Seller’s
request, the Administrative Agent, or a Person acceptable to the Administrative
Agent, shall have the right with the Administrative Agent’s consent and in the
Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Funding Purchaser, and such Non-Consenting Purchaser
agrees that it shall, upon the Administrative Agent’s request, sell and assign
to the Administrative Agent or such Person, all of the Commitments and Purchaser
Interests of such Non-Funding Purchaser for an amount equal to the Capital
Investment held by the Non-Funding Purchaser and all accrued Daily Yield and
Fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.”

 

2

--------------------------------------------------------------------------------


 

2.                                       Amendments to Annex X to the Sale
Agreement and the Purchase Agreement.  Effective as of the Amendment Effective
Date, Annex X to the Sale Agreement and the Purchase Agreement is hereby amended
as follows:

 

(a)                                  The following definitions are hereby added
to Annex X to the Sale Agreement and the Purchase Agreement in the appropriate
alphabetical order:

 

“2009 Exchange Offering Memorandum” means the Amended and Restated Offering
Memorandum and Consent Solicitation Statement, in the form provided by GGC to
the Administrative Agent on July 7, 2009.

 

“2009 Exchange Transaction” means the exchange offer transaction on
substantially the terms set forth in 2009 Exchange Offering Memorandum.

 

(b)                                 The definition of “Applicable Index Rate
Margin” is hereby amended and restated in its entirety as follows:

 

“Applicable Index Rate Margin” shall mean 3.25% per annum.

 

(c)                                  The definition of “Applicable LIBOR Margin”
is hereby amended and restated in its entirety as follows:

 

“Applicable LIBOR Margin” shall mean 4.75% per annum.

 

(d)                                 Clause (a) of the definition of “Change of
Control” in Annex X to the Sale Agreement and the Purchase Agreement is hereby
amended by inserting “except to the extent resulting from the consummation of
the 2009 Exchange Transaction,” at the beginning thereof.

 

(e)                                  Clause (b) of the definition of “Change of
Control” in Annex X to the Sale Agreement and the Purchase Agreement is hereby
amended by inserting the following proviso at the end thereof:

 

“provided, that none of the foregoing shall constitute a “Change of Control” to
the extent directly attributable to the reconstitution of the board of directors
of the Parent as contemplated under the terms of the 2009 Exchange Transaction;”

 

(f)                                    The definition of “Change of Control” in
Annex X to the Sale Agreement and the Purchase Agreement is hereby amended by
(i) deleting the period at the end of clause (f) and inserting a semicolon in
the place thereof, and (ii) inserting the following clause (g) at the end
thereof:

 

“(g)                           the occurrence of a “Change of Control” (or any
comparable term) under, and as defined in, the documents governing any Exchange
Securities (as defined in the Credit Agreement) or Permitted Junior Refinancing
Indebtedness (as defined in the Credit Agreement).”

 

(g)                                 the definition of “Index Rate” in Annex X to
the Sale Agreement and the Purchase Agreement is hereby amended and restated in
its entirety as follows:

 

“Index Rate” shall mean, for any day, a floating rate equal to:

 

(a)                                  the Applicable Index Rate Margin

 

plus

 

3

--------------------------------------------------------------------------------


 

(b)                                 the higher of (x) 4.00% and (y) the greatest
of the following (determined by the Administrative Agent):

 

(i)                                     the Prime Rate;

 

(ii)                                  the Federal Funds Rate plus 3.00% per
annum;

 

and

 

(iii)                               the sum of:

 

(a)                                  1.50% per annum;

 

and

 

(b)(1)                   the offered rate for deposits in United States Dollars
as of such date for a three month period in United States Dollars which appears
on Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on the second full
LIBOR Business Day preceding such day; divided by (b) a number equal to 1.0
minus the aggregate (but without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on the day which is two
(2) LIBOR Business Days to such day (including basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve system or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
such Board) which are required to be maintained by a member bank of the Federal
Reserve System;

 

provided that in no event shall the Index Rate for any day be less than the
LIBOR Rate for the Yield Period in which such day occurs.

 

3.                                       Consent to Amendments to Credit
Agreement.  The Administrative Agent, by its signature below, hereby consents to
the execution and delivery by Parent of the Ninth Amendment to Credit Agreement
dated as of the date hereof among Parent, Royal Group, Inc., the Guarantors
party thereto, the lenders party thereto, and Bank of America, National
Association, as Domestic Administrative Agent and Bank of America, National
Association acting through its Canada branch, as Canadian Administrative Agent
(the “Ninth Amendment”).

 

4.                                       Limited Waiver.  The Seller, the
Administrative Agent and the Requisite Purchasers hereby waive (the “Waiver”),
effective solely for the Waiver Effectiveness Period (defined in the next
sentence), (i) any Termination Event that may exist under Sections 8.01(c),
8.01(f) or 8.01(x) of the Purchase Agreement, and (ii) any Event of Servicer
Termination that may exist under Sections 8.01(b), 8.01(e) or 8.01(i) of the
Sale Agreement that arises solely from the failure by the Parent or any
Subsidiary to make the Applicable Note Interest Payments.  “Waiver Effectiveness
Period” means the period commencing on July 15, 2009 and ending on the first to
occur of (i) the date on which the 2009 Exchange Transaction shall have been
consummated, (ii) the date of termination or expiration of the exchange offer
contemplated by the 2009 Exchange Offering Memorandum (as the same may be
amended), (iii) the date on which (x) any of the indebtedness outstanding under
the 2003 Senior Notes, the 2006 Senior Notes or the 2006 Senior Subordinated
Notes shall have been accelerated or (y) any other exercise of remedies or other
enforcement action shall have been taken with respect to the 2003 Senior Notes,
the 2006 Senior Notes or the 2006 Senior Subordinated Notes in accordance with
the terms thereof and (iv) 11:59 p.m. on July 30, 2009.  The Waiver granted
pursuant to this Section 4 shall be limited precisely as written, and

 

4

--------------------------------------------------------------------------------


 

shall not extend to any other Termination Event or Event of Servicer Termination
under the Purchase Agreement or the Sale Agreement, or to any Termination Event
under Sections 8.01(c), 8.01(f) or 8.01(x) of the Purchase Agreement or any
Event of Servicer Termination under Sections 8.01(b), 8.01(e) or 8.01(i) of the
Sale Agreement which may exist after the end of the Waiver Effectiveness Period.

 

5.                                       Representations and Warranties.

 

(a)                                  As of the Amendment Effective Date, Seller
hereby represents and warrants to the Administrative Agent and the Purchasers
that (i) all of the representations and warranties of Seller in the Related
Documents are true and correct in all material respects on and as of such date
as though made to each such Person on and as of such date (other than
representations and warranties which expressly speak as of a different date,
which representations shall be made only on such date) and (ii) as of such date,
no Incipient Termination Event, Termination Event, Incipient Servicer
Termination Event or Event of Servicer Termination has occurred and is
continuing.

 

(b)                                 As of the Amendment Effective Date, each of
the Transaction Parties hereby represents and warrants to Buyer that (i) all of
the representations and warranties of such Person in the Related Documents are
true and correct in all material respects on and as of such date as though made
to each such Person on and as of such date (other than representations and
warranties which expressly speak as of a different date, which representations
shall be made only on such date) and (ii) as of such date, no Incipient
Termination Event, Termination Event, Incipient Servicer Termination Event or
Event of Servicer Termination has occurred and is continuing.

 

6.                                       Effective Dates.  Subject to the
proviso to this Section 6, the “Amendment Effective Date” shall occur upon:

 

(a)                                  receipt by the Administrative Agent of:
(i) counterparts of this Amendment executed by each of the Persons identified on
the signature pages hereto, (ii) a fully executed copy of the Ninth Amendment;

 

(b)                                 receipt by the Administrative Agent of
(i) for the account of each Purchaser that has executed this Amendment, a fee
equal to 0.25% of the aggregate amount of each such Purchaser’s Commitment,
(ii) all fees and other amounts to be paid under the fee letter, dated the date
hereof, between the Administrative Agent and the Seller and (iii) any fees and
expenses of the Administrative Agent (including reasonable attorneys’ fees of
the Administrative Agent) in connection with the Related Documents. Such fees
shall be fully earned and payable upon satisfaction of each of the other
conditions set forth in this Section 6 and shall be nonrefundable when paid;

 

(c)                                  the consummation of the 2009 Exchange
Transaction or the consummation of such 2009 Exchange Transaction substantially
simultaneously with the effectiveness of this amendment; and

 

(d)                                 each of the conditions precedent set forth
in Section 5 of the Ninth Amendment shall be satisfied;

 

provided, however, that (i) the consent contemplated by Section 3 hereof and
(ii) the Waiver contemplated pursuant to Section 4 (and no other provision of
this Amendment) shall become effective upon satisfaction of the conditions set
forth in Sections 6(a).

 

5

--------------------------------------------------------------------------------


 

7.                                       Reference to and Effect on the Related
Documents.

 

(a)                                  As applicable, on and after the Amendment
Effective Date, each reference in any Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in the other
Related Documents to such Agreement, shall mean and be a reference to such
Agreement as modified hereby.

 

(b)                                 Parent shall deliver to the Administrative
Agent copies of the certificate of designations and any other documents
governing the terms of any Equity Interests issued in connection with the 2009
Exchange Transaction immediately upon the effectiveness thereof, and agrees that
its failure to do so within two days after the effectiveness thereof shall
constitute a Termination Event.

 

(c)                                  Except as specifically amended or consented
to above, all of the terms of each Agreement and all other Related Documents
remain unchanged and in full force and effect.

 

(d)                                 The execution, delivery and effectiveness of
this Amendment shall not, other than as set forth herein, operate as a waiver of
any right, power or remedy of any party under any of the Related Documents, nor
constitute an amendment or waiver, other than as set forth herein, of any
provision of any of the Related Documents, nor obligate any such party to agree
to similar consents in the future.

 

(e)                                  This Amendment shall constitute a Related
Document.

 

8.                                       Miscellaneous.  The headings herein are
for convenience of reference only and shall not alter or otherwise affect the
meaning hereof.

 

9.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed and delivered by facsimile
shall be an original, but all of which shall together constitute one and the
same instrument.

 

10.                                 GOVERNING LAW.  THIS AMENDMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

11.                                 Release.

 

(a)                                  The Seller, each Transaction Party and
their respective successors, assigns and legal representatives (collectively,
the “Releasors”), releases, acquits and forever discharges each Administrative
Agent and each Purchaser (collectively, the “Purchaser Parties”), and their
respective subsidiaries, parents, affiliates, officers, directors, employees,
agents, attorneys, advisors, successors and assigns, both present and former
(collectively, the “Purchaser Party Affiliates”), from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands and out-of-pocket expenses whatsoever, asserted or unasserted, known or
unknown, foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any of the Purchaser
Parties and/or the Purchaser Party Affiliates by reason of any action, failure
to act, event, statement, accusation, assertion, matter or thing whatsoever
arising from or based on facts occurring prior to the Amendment Effective Date
that arises out of or is connected to the Related Documents and the Purchases,
including but not

 

6

--------------------------------------------------------------------------------


 

limited to any Claims or defense that relates to, in whole or in part, directly
or indirectly: (i) the Purchase Agreement or any other Related Document or the
transactions contemplated thereby; (ii) the making of any Purchases under the
Related Documents; (iii) any actual or proposed use by the Seller of the
Purchases; (iv) any actions or omissions of any Purchaser Party or Purchaser
Party Affiliate in connection with the initiation or continuing exercise of any
right or remedy contained in the Related Documents at law or in equity; (v) the
making or administration of the Purchases, including without limitation, any
such claims and defenses based on fraud, mistake, duress, usury or
misrepresentation, or any other claim based on so-called “lender liability
theories”; (vi) any covenants, agreements, duties or obligations set forth in
the Related Documents; (vii) lost profits, (viii) loss of business opportunity,
(ix) increased financing costs, (x) increased legal or other administrative fees
or (xi) damages to business reputation.

 

(b)                                 The Seller and each Transaction Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby unconditionally and irrevocably agrees that it will not sue any Purchaser
Party or Purchaser Party Affiliate on the basis of any Claim released, remised
and discharged by the Seller or such Transaction Party pursuant to this
Section 11.  If the Seller or any Transaction Party or any of their respective
successors, assigns or other legal representatives violates the foregoing
covenant, the Seller and each Transaction Party, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Purchaser Party or Purchaser Party Affiliate may sustain as a
result of such violation, all reasonable and documented attorneys’ fees and
costs incurred by any Purchaser Party or Purchaser Party Affiliate as a result
of such violation.

 

*           *           *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
above written.

 

 

 

GEORGIA GULF CORPORATION, as Servicer and as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC, as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC, as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL MOULDINGS LIMITED, as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL GROUP, INC., as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 12 INC., as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC., as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC., as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC., as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

PLASTIC TRENDS, INC.., as an Originator

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

 

 

 

 

 

 

GGRC CORP., as Buyer and as Seller

 

 

 

 

By:

/s/ Joel I. Beerman

 

Name:

Joel I. Beerman

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and as a Purchaser

 

 

 

 

By:

/s/ David Johnson

 

Name:

David Johnson

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

CIT BANK, as a Purchaser

 

 

 

 

By:

/s/ Barbara Coffin

 

Name:

Barbara Coffin

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.01
to
PURCHASE AGREEMENT
FINANCIAL TESTS

 

A.                                   Definitions:  Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to such
terms in Annex X to the Purchase Agreement (or, if not defined therein, in the
Credit Agreement (as in effect as of the “Ninth Amendment Effective Date” (as
defined in the Ninth Amendment thereto, dated as of July 27, 2009)).  The
following additional terms shall have the meanings when used in this Schedule
8.01:

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Domestic Administrative Agent in its
reasonable judgment.

 

“Consolidated Capital Expenditures” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition.

 

“Consolidated Cash Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the excess of (a) the sum of (i) the
interest expense (including imputed interest expense under Capital Leases) for
such period, in accordance with GAAP, plus (ii) the implied interest component
of Synthetic Leases with respect to such period, plus (iii) any interest accrued
during such period in respect of Indebtedness that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP, plus (iv) any cash payments (other than fees and expenses
paid in connection with the closing under this Agreement and any premiums paid
in connection with the redemption of the Series D Notes and Medium Term Notes)
made during such period in respect of obligations referred to in clause
(b)(ii) below that were amortized or accrued in a previous period, minus (b) the
sum of (i) to the extent included in such consolidated interest expense for such
period, non-cash expenses attributable to the amortization or write-off of
capitalized financing costs previously paid, plus (ii) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of debt discounts or accrued interest payable in kind for such
period. For purposes of this definition, “interest” shall include yield,
discount or other similar financing costs pursuant to any Securitization
Transaction.  Notwithstanding the foregoing, for purposes of calculating the
Consolidated Interest Coverage Ratio (a) as of the fiscal quarter ending
December 31, 2006, Consolidated Cash Interest Charges for the four fiscal
quarter period ending December 31, 2006 shall be calculated as Consolidated Cash
Interest Charges for the fiscal quarter period ending December 31, 2006
multiplied by four, (b) as of the fiscal quarter ending March 31, 2007,
Consolidated Cash Interest Charges for the four fiscal quarter period ending
March 31, 2007 shall be calculated as Consolidated Cash Interest Charges for the
two fiscal quarter period ending March 31, 2007 multiplied by two and (c) as of
the fiscal quarter period ending June 30, 2007, Consolidated Cash Interest
Charges for the four fiscal quarter period ending June 30, 2007 shall be
calculated as Consolidated Cash Interest Charges for the three fiscal quarter
period ending June 30, 2007 multiplied by 4/3.  For purposes of

 

1

--------------------------------------------------------------------------------


 

calculating Consolidated Cash Interest Charges, the effects of the application
of EITF Issue No. 96-19 shall be disregarded.

 

“Consolidated Cash Taxes” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the aggregate amount of Taxes paid in cash
during such period, excluding, without duplication and to the extent included
therein (a) Taxes paid in cash during such period that are directly attributable
to, without duplication (i) any “cancellation of debt” income or other gain
arising from the cancellation of Indebtedness pursuant to the 2009 Exchange
Transaction or otherwise and (ii) any gain in respect of the modification or
exchange of debt instruments in accordance with EITF Issue No. 96-19, in an
aggregate amount for clauses (a)(i) and (a)(ii) not to exceed $29,000,000 for
all periods and (b) Taxes paid in cash during such period attributable to income
or gains arising from Non-Core Asset Dispositions in an aggregate amount not to
exceed $15,000,000 for all periods.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, the sum of (a) Consolidated Net Income for such period,
plus (b) to the extent deducted in determining such Consolidated Net Income for
such period, the aggregate amount, without duplication, of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization (including without
limitation amortization of debt issuance costs), (iv) non-cash charges which do
not represent a cash item in such period or any future period, (v) for the
fiscal quarters ended September 30, 2008 and December 31, 2008 only, cash
restructuring charges and expenses in an aggregate amount not to exceed
$12,000,000, (vi) for the fiscal quarter ended March 31, 2009 only, cash
restructuring charges and expenses in an aggregate amount not to exceed
$8,100,000, (vii) for the fiscal quarters ended June 30, 2009, September 30,
2009, December 31, 2009, March 31, 2010, and June 30, 2010 only, cash
restructuring charges and expenses in an aggregate amount not to exceed
$24,200,000, (viii) the fees and expenses of (x) Alvarez & Marsal Holdings, LLC
incurred since April 1, 2009 in respect of services relating to the Parent’s
financial restructuring and operational review and performance improvement
initiatives) and (y) the financial advisory firm retained by the Administrative
Agents (as defined in the Credit Agreement) pursuant to Section 7.10(e) of the
Credit Agreement, (ix) the fees and expenses incurred in connection with
obtaining the real estate appraisals pursuant to Section 7.10(d) of the Credit
Agreement and the evaluations and appraisals of accounts receivable and
inventory pursuant to Section 7.20 of the Credit Agreement, (x) legal and
financial advisory fees and expenses of third party professionals (other than
Alvarez & Marsal Holdings, LLC and the financial advisory firm retained by the
Administrative Agents) incurred in connection with the negotiation,
documentation and closing of the 2009 Exchange Transaction, (xi) legal,
financial advisory and other fees and expenses (other than of Alvarez & Marsal
Holdings, LLC and the financial advisory firm retained by the Administrative
Agents) incurred since April 1, 2009 in connection with the negotiation,
documentation and closing of the sixth, seventh, eighth, and ninth amendments to
the Credit Agreement and (xii) fees and expenses of third party professionals
(other than Alvarez & Marsal Holdings, LLC and the financial advisory firm
retained by the Administrative Agents) incurred since April 1, 2009 in respect
of financial contingency planning, in an aggregate amount for this clause (xii)
not to exceed $3,400,000.  For purposes of this definition, “interest” shall
exclude yield, discount or other similar financing costs pursuant to any
Securitization Transaction.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA minus
(ii) Consolidated Capital Expenditures (other than (x) Permitted Additional
Consolidated Capital Expenditures and, without duplication, (y) Consolidated
Capital Expenditures to the extent financed with Indebtedness (other than Loans
or Letters of Credit)) minus (iii) Consolidated Cash Taxes to (b) Consolidated
Fixed Charges, in each case for the period of the four prior fiscal quarters
most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum, without duplication, of
(a) Consolidated Cash Interest Charges for such

 

2

--------------------------------------------------------------------------------


 

period (excluding, to the extent included therein, yield, discount or other
financing costs pursuant to any Securitization Transaction) plus (b) the
aggregate amount of scheduled principal payments (whether or not made) during
such period in respect of Indebtedness (including, without limitation, the
Attributable Indebtedness of Capital Leases) of the Parent and its Subsidiaries
(other than Attributable Indebtedness of Securitization Transactions permitted
under Section 8.03(i) of the Credit Agreement) plus (c) the aggregate amount of
Restricted Payments made by the Parent and its Subsidiaries during such period.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent and
its Subsidiaries on a consolidated basis determined in accordance with GAAP. 
For purposes of determining Consolidated Funded Indebtedness, any adjustments to
the amount at which any Indebtedness is recorded in the consolidated financial
statements of the Parent and its Subsidiaries resulting from the application of
EITF Issue No. 96-19 shall be disregarded.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the sum of (i) Consolidated Cash Interest
Charges for such period minus (ii) to the extent included in Consolidated Cash
Interest Charges for such period, yield, discount or other financing cost
pursuant to any Securitization Transaction, each as determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date minus
(ii) in each case to the extent included in Consolidated Funded Indebtedness as
of such date, (x) the Attributable Indebtedness of Securitization Transactions
and (y) Permitted Junior Refinancing Indebtedness to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries for that period (exclusive of, without duplication, (x) the effect
of (1) any extraordinary gain, (2) any gain or loss (whether or not classified
as extraordinary) in respect of the modification or exchange of debt instruments
in accordance with EITF Issue No. 96-19 or otherwise (including, for the
avoidance of doubt with respect to the fiscal quarter period ending March 31,
2009, the “Gain on substantial modification of debt” in the amount of $121.033
million), (3) any “cancellation of debt” income or other gain (in each case
whether or not classified as extraordinary) arising from the cancellation of
Indebtedness pursuant to the 2009 Exchange Transaction or otherwise, (4) any
extraordinary non-cash loss, (5) for any fiscal quarter period ending prior to
the Closing Date, any extraordinary loss paid in cash during such period and
(y) the income of any Person (other than the Parent) in which any other Person
(other than the Parent or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Parent or any Subsidiary during such period), determined on a consolidated basis
in accordance with GAAP for such period and (6) any gain or loss arising from
any Non-Core Asset Disposition.

 

“Consolidated Senior Secured Indebtedness” means Consolidated Funded
Indebtedness other than any such Consolidated Funded Indebtedness that is
(i) Attributable Indebtedness of Securitization Transactions, (ii) subordinated
to the Obligations on Acceptable Subordination Terms or (iii) not secured by a
Lien on the assets of any Loan Party or any Subsidiary of any Loan Party.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended.

 

3

--------------------------------------------------------------------------------


 

“EBITDA Cure Issuance” has the meaning specified in the definition of “EBITDA
Cure Proceeds”.

 

“EBITDA Cure Issuance Expiration Date” means the earlier of (x) the date on
which the aggregate amount of EBITDA Cure Proceeds that shall have been applied
to increase Consolidated EBITDA is equal to $10,000,000 and (y) the date that is
the fifteenth day after the date on which the Compliance Certificate for the
fiscal quarter ending March 31, 2010 is required to be delivered (or, if
earlier, the date that is the fifteenth day after the date on which such
Compliance Certificate is actually delivered).

 

“EBITDA Cure Proceeds” means, with respect to any exercise of the Parent’s
rights under Section C(1), the Net Cash Proceeds received by the Domestic Loan
Parties pursuant to an issuance of Permitted Cure Securities (an “EBITDA Cure
Issuance”).  “EBITDA Cure Proceeds” shall not include any cash proceeds which
exceed the amount permitted to be added to Consolidated EBITDA pursuant to the
limitations set forth in Section C(1) and Section C(4).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations for borrowed money, whether
current or long-term (including the Obligations) and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                                 all purchase money Indebtedness;

 

(c)                                  the principal portion of all obligations
under conditional sale or other title retention agreements relating to property
purchased by the Parent or any Subsidiary (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

 

(d)                                 all obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments (other than obligations arising under surety bonds);

 

(e)                                  all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than 60
days after the date on which such trade account payable was created);

 

(f)                                    the Attributable Indebtedness of Capital
Leases and Synthetic Leases;

 

(g)                                 the Attributable Indebtedness of
Securitization Transactions;

 

4

--------------------------------------------------------------------------------


 

(h)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

 

(i)                                     all Funded Indebtedness of others
secured by (or for which the holder of such Funded Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed;

 

(j)                                     all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (i) above of another
Person; and

 

(k)                                  all Funded Indebtedness of the types
referred to in clauses (a) through (j) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, except to
the extent that Funded Indebtedness is expressly made non-recourse to such
Person.

 

For purposes hereof, (a) the amount of any direct obligation arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum remaining
amount available to be drawn thereunder and (b) the Indebtedness under the
Medium Term Notes shall not be considered Funded Indebtedness so long as the
Parent maintains a reserve of cash in an amount sufficient to repay the entire
outstanding amount of Medium Term Notes within 40 days of the Closing Date (as
defined in the Credit Agreement).

 

“Gallman Bond Repayment” means the payment made to repay the entire principal
amount of the industrial development bond Indebtedness secured by the Gallman
Property, in an aggregate amount not to exceed $17,000,000.

 

“Indebtedness” means, solely for purposes of this Schedule 8.01 and the
definitions herein contained, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all Funded Indebtedness; (b) net
obligations of such Person under any Swap Contract; (c) all Guarantees of such
Person with respect to outstanding Indebtedness of the types specified in
clauses (a) and (b) above; and (d) all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Lien” means, solely for purposes of this Schedule 8.01 and the definitions
herein contained, any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Medium Term Notes” means those certain notes of the Canadian Borrower issued
pursuant to the Medium Term Notes Indenture.

 

5

--------------------------------------------------------------------------------


 

“Other Cure Issuance” means an issuance or incurrence of Permitted Junior
Refinancing Indebtedness by any Domestic Loan Party pursuant to an exercise by
GGC of its rights under Section D below.

 

“Permitted Additional Consolidated Capital Expenditures” shall have the meaning
specified in the Credit Agreement.

 

“Permitted Cure Securities” means (x) Equity Interests (other than Disqualified
Equity Interests) of the Parent and (y) Permitted Junior Refinancing
Indebtedness.

 

“Permitted Junior Refinancing Indebtedness”  means Indebtedness of the Parent or
any other Domestic Loan Party that (i) is unsecured, (ii) is subordinated to the
Obligations on Acceptable Subordination Terms, (iii) does not provide for the
payment of cash interest, (iv) bears interest at an effective interest rate
(after giving effect to any original issue discount) that is not in excess of
15.0% per annum, (v) has a maturity date not earlier than October 1, 2015 and
does not require any mandatory principal payments prior to such date (other than
upon a change of control, but then only subject to prior payment in full of the
Obligations) and (vi) contains no financial maintenance covenants or
restrictions on the incurrence of Indebtedness or Liens (it being understood
that an “equal and ratable” or like provision shall be deemed to be a
restriction on the incurrence of Liens).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests, or on account of any return of capital to the
Parent’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

“Series D Notes” means those certain 7.10% senior unsecured notes, Series D, of
the Canadian Borrower due November 14, 2007 issued pursuant to the Series D Note
Purchase Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“2009 Exchange Transaction” means the exchange offer transaction on
substantially the terms set forth in the 2009 Exchange Offering Memorandum.

 

B.                                     Financial Tests: The occurrence of any of
the following shall constitute a Termination Event under the Purchase Agreement:

 

1.                                       Consolidated Interest Coverage Ratio:
The Consolidated Interest Coverage ratio as of the end of any fiscal quarter of
the Parent shall be less than the ratio set forth opposite such fiscal quarter
below:

 

6

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Consolidated Interest
Coverage Ratio

 

June 30, 2009

 

1.00:1.0

 

September 30, 2009

 

2.00:1.0

 

December 31, 2009

 

1.65:1.0

 

March 31, 2010

 

1.50:1.0

 

June 30, 2010

 

1.65:1.0

 

September 30, 2010

 

1.70:1.0

 

December 31, 2010

 

1.75:1.0

 

March 31, 2011

 

1.85:1.0

 

June 30, 2011

 

1.90:1.0

 

September 30, 2011

 

2.00:1.0

 

December 31, 2011 and thereafter

 

3.00:1.0

 

 

2.                                       Consolidated Leverage Ratio.  The
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Parent
shall be greater than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Leverage Ratio

 

June 30, 2009

 

10.30:1.0

 

September 30, 2009

 

4.80:1.0

 

December 31, 2009

 

5.55:1.0

 

March 31, 2010

 

6.45:1.0

 

June 30, 2010

 

5.55:1.0

 

September 30, 2010

 

5.10:1.0

 

December 31, 2010

 

4.75:1.0

 

March 31, 2011

 

5.15:1.0

 

June 30, 2011

 

4.85:1.0

 

September 30, 2011

 

4.60:1.0

 

December 31, 2011 and thereafter

 

3.50:1.0

 

 

3.                                       Consolidated Fixed Charge Coverage
Ratio.  The Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Parent shall be less than the ratio set forth opposite such
fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Fixed Charge
Coverage Ratio

 

September 30, 2009

 

1.20:1.0

 

December 31, 2009

 

1.10:1.0

 

March 31, 2010

 

0.90:1.0

 

June 30, 2010

 

1.00:1.0

 

September 30, 2010

 

1.00:1.0

 

December 31, 2010

 

1.00:1.0

 

March 31, 2011

 

1.05:1.0

 

June 30, 2011

 

1.05:1.0

 

September 30, 2011

 

1.05:1.0

 

December 31, 2011 and thereafter

 

2.00:1.0

 

 

7

--------------------------------------------------------------------------------


 

4.                                       Consolidated Senior Secured Leverage
Ratio.  The Consolidated Senior Secured Leverage Ratio as of the end of any
fiscal quarter of the Parent shall be greater than the ratio set forth opposite
such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Senior Secured
Leverage Ratio

 

September 30, 2009

 

4.50:1.0

 

December 31, 2009

 

5.20:1.0

 

March 31, 2010

 

6.10:1.0

 

June 30, 2010

 

5.20:1.0

 

September 30, 2010

 

4.75:1.0

 

December 31, 2010

 

4.45:1.0

 

March 31, 2011

 

4.80:1.0

 

June 30, 2011

 

4.55:1.0

 

September 30, 2011

 

4.30:1.0

 

December 31, 2011 and thereafter

 

2.50:1.0

 

 

5.                                       Pro Forma Impact of 2009 Exchange
Transaction and Gallman Bond Repayment.  The parties hereto agree that, solely
for purposes of determining compliance with the financial tests set forth in
Sections B(1) and B(3) of this Schedule 8.01 as of the end of the fiscal
quarters ending September 30, 2009, December 31, 2009 and March 31, 2010,
Consolidated Cash Interest Charges and Consolidated Fixed Charges shall be
calculated giving pro forma effect to (x) the 2009 Exchange Transaction as if it
had occurred on October 1, 2008 and (y) the Gallman Bond Repayment as if it had
occurred on June 30, 2008.

 

C.                                     EBITDA Cure Rights

 

1.                                       In the event of any Termination Event
resulting from a failure to comply with any test set forth in the above
Section B with respect to the fiscal quarter ended September 30, 2009, the
fiscal quarter ended December 31, 2009 or the fiscal quarter ended March 31,
2010, and until the fifteenth day after the date on which the Parent provides
the Administrative Agent notice that it intends to exercise its right to engage
in an EBITDA Cure Issuance under this Section C with respect to any such
Termination Event (but only if such notice is provided on or before the date on
which the financial statements for such fiscal quarter are required to be
delivered under Annex 5.02(a) (without regard to any cure periods set forth in
Section 8.01 with respect to such fiscal quarter) or, if earlier, the date on
which such financial statements are actually delivered), subject to Sections
C(3) and C(4) below, the Parent may engage in an EBITDA Cure Issuance and apply
the amount of the EBITDA Cure Proceeds thereof to increase Consolidated EBITDA
with respect to such fiscal quarter; provided that such EBITDA Cure Proceeds
(i) are actually received by the Parent or any other Domestic Loan Party no
later than the fifteenth day following the earlier of (x) the date on which the
financial statements for such fiscal quarter are required to be delivered under
Annex 5.02(a) (without regard to any cure periods set forth in Section 8.01 with
respect to such fiscal quarter) and (y) the date on which such financial
statements are actually delivered and (ii) do not exceed the aggregate amount
necessary to cure such Termination Event under the above Section B for such
fiscal quarter.  The parties hereby acknowledge that this Section C shall not be
relied on for any purpose other than recalculating financial ratios for purposes
of determining compliance with the above Sections B(1), B(2), B(3) and B(4), and
shall not result in any adjustment to Consolidated EBITDA or any other amounts,
other than the amount of Consolidated EBITDA referred to in the immediately
preceding sentence.

 

8

--------------------------------------------------------------------------------


 

2.                                       If, after giving effect to the
foregoing recalculations, the Loan Parties and their Subsidiaries shall be in
compliance with the tests set forth in the above Sections B(1), B(2), B(3) and
B(4), the Loan Parties and their Subsidiaries shall be deemed to have satisfied
the requirements of such tests as of the relevant determination date with the
same effect as if there had been no failure to comply therewith at such date,
and the applicable breach or default with respect to such tests that had
occurred shall be deemed to be cured effective as of such date for all purposes
of this Purchase Agreement and the other Related Documents.

 

3.                                       With respect to the fiscal quarters
ending September 30, 2009, December 31, 2009 and March 31, 2010, there shall be
at least one fiscal quarter in which the right to engage in an EBITDA Cure
Issuance set forth in the above Section C(1) is not exercised.

 

4.                                       Consolidated EBITDA may not be
increased by more than $10,000,000 in aggregate for all fiscal quarters as a
result of the exercise of the right to engage in an EBITDA Cure Issuance set
forth in the above Section C(1).

 

5.                                       The Administrative Agent and the
Purchasers agree that from the date of delivery of the notice referred to in
(and delivered in accordance with) the above Section C(1) until the date that is
fifteen days thereafter, neither the Administrative Agent nor the Purchasers
shall exercise any rights or remedies with respect to any Termination Event
addressed in such notice.

 

D.                                    Other Cure Rights.

 

1.                                       In the event of any Termination Event
resulting from a failure to comply with any test set forth in the above
Section B with respect to any fiscal quarter and so long as the EBITDA Cure
Issuance Expiration Date has occurred (or shall occur simultaneously with the
applicable Other Cure Issuance), and until the fifteenth day after the date on
which the Parent provides the Administrative Agent notice that it intends to
exercise its right to engage in an Other Cure Issuance under this
Section D(1) with respect to any such Termination Event (but only if such notice
is provided on or before the date on which the financial statements for such
fiscal quarter are required to be delivered under Annex 5.02(a) (without regard
to any cure periods set forth in Section 8.01 with respect to such fiscal
quarter) or, if earlier, the date on which such financial statements are
actually delivered), the Parent may engage in an Other Cure Issuance.  If no
later than the fifteenth day following the earlier of (x) the date on which the
financial statements for such fiscal quarter are required to be delivered under
Annex 5.02(a) (without regard to any cure periods set forth in Section 8.01 with
respect to such fiscal quarter) and (y) the date on which such financial
statements are actually delivered, the Parent shall have applied an amount equal
to 100% of the Net Cash Proceeds of the Permitted Junior Refinancing
Indebtedness issued or incurred pursuant to such Other Cure Issuance to prepay
or cash collateralize the Term Loan, the Revolving Loans, the Bankers’
Acceptance Advances, the Canadian Swing Line Loans and the L/C Obligations (each
as defined in the Credit Agreement) in accordance with the proviso to
Section 8.03(r) of the Credit Agreement, then:

 

(i)                                     solely for purposes of recalculating the
financial ratios for purposes of determining compliance with Sections B(1) and
B(3) above, Consolidated Cash Interest Charges and Consolidated Fixed Charges
shall be determined on a pro forma basis assuming that such Other Cure Issuance
and the related prepayments had occurred on the first day of the four
consecutive fiscal quarter period most recently ended prior to the date on which
such Other Cure Issuance actually occurred; and

 

(ii)                                  solely for purposes of recalculating the
financial ratios for purposes of determining compliance with Sections B(2) and
B(4) above, Consolidated Funded Indebtedness and Consolidated Senior Secured
Indebtedness shall be determined on a pro forma basis

 

9

--------------------------------------------------------------------------------


 

assuming that such Other Cure Issuance and the related prepayments had occurred
on the last day of the fiscal quarter most recently ended prior to the date on
which such Other Cure Issuance actually occurred.

 

(b)                                 The parties hereby acknowledge that this
Section D shall not be relied on for any purpose other than recalculating
financial ratios for purposes of determining compliance with the above Sections
B(1), B(2), B(3) and B(4), and shall not result in any adjustment to
Consolidated Cash Interest Charges, Consolidated Fixed Charges, Consolidated
Funded Indebtedness, Consolidated Senior Secured Indebtedness or any other
amounts, other than as set forth in Sections D(1)(i) and D(1)(ii).

 

(c)                                  If, after giving effect to the foregoing
recalculations, the Parent shall be in compliance with the tests set forth in
the above Sections B(1), B(2), B(3) and B(4), the Parent shall be deemed to have
satisfied the requirements of such tests as of the relevant determination date
with the same effect as if there had been no failure to comply therewith at such
date, and the applicable breach or default with respect to such tests that had
occurred shall be deemed to be cured effective as of such date for all purposes
of this Agreement and the other Related Documents.

 

(d)                                 The Administrative Agent and the Purchasers
agree that from the date of delivery of the notice referred to in (and delivered
in accordance with) the above Section D(1) until the date that is fifteen days
thereafter, neither the Administrative Agent nor the Purchasers shall exercise
any rights or remedies with respect to any Termination Event addressed in such
notice.

 

10

--------------------------------------------------------------------------------
